DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because several figures include heavily shaded or darkened images that render the elements of the drawings indiscernible (see Figures 9A and 9B), and several figures include hand-written reference characters that are unclear or difficult to read (see Figures 9A-10G). Although not required, the use of a computer-aided drawing program is recommended to ensure clarity and consistency. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the remaining portion of the outer member is spaced apart from the guide rail”. There is insufficient antecedent basis for the limitation “the remaining portion”, and it is further unclear if “the remaining portion” refers to specifically the cap portion of the outer member (as that is the only other “portion” of the outer member that has been introduced), or if every part of the outer member except the recessed pocket portion is positively required to be spaced from the guide rail.
Claims 2 and 4-12 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (U.S. Patent No. 7,784,520) in view of Meichtry (U.S. Patent Application Publication No. 2009/0044454).
Regarding claim 1, Paulson discloses a track guard (10) for use with an overhead door track [FIG. 1] mounted to a doorjamb (14), the overhead door track having a guide rail (28) configured to receive a guide member (56) of an overhead door (20), the track guard comprising: a base member (12) configured to be fixedly attached to the doorjamb adjacent the door track [FIG. 3]; and an outer member 
Nonetheless, Meichtry discloses a track guard (1271a) comprising an outer member (outer portion of the track guard 1271a that receives the guide rail) including a recessed pocket portion (interior pocket portion of the outer member that surrounds the guide rail including edge region 1273a) configured to receive therein and contact an outwardly facing surface of a guide rail (the guide rail is defined by walls 1216a, 1216b, 1217a, 1217b, and 1219), wherein the recessed pocket portion is the only portion of the outer member configured to contact the guide rail so that the remaining portion of the outer member is spaced apart from the guide rail [FIG. 12] (see annotated drawing below). It is noted that bracket member 1271b is not part of the outer member or track guard 1271a, and wall 1211 is not part of the guide rail.

    PNG
    media_image1.png
    559
    800
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer member of Paulson to include the contact between the recessed pocket portion and the guide rail taught by Meichtry, in order to provide reinforcement for the guide rail itself during operation, so as to strengthen the assembly against wind forces or other forces applied to the rail through the door.
Regarding claim 2, Paulson discloses that the outer member is configured to protect the guide rail from impact damage (the placement of the outer member 22 shown in Figure 3 and the sturdy/rigid material composition disclosed in column 6, lines 15-22 provides protection from impact damage).
Regarding claim 4, Paulson discloses that the curved guide portion is configured to receive the guide member therein [FIG. 3].
Regarding claim 5, Paulson discloses that the recessed pocket portion of the outer member has a cross-sectional shape that is at least approximately the same as ta cross-sectional shape of the curved 
Regarding claim 6, Paulson discloses that the outer member includes a longitudinal lip (distal end of the outer member 22 including the outer edge 64) adjacent to the recessed portion [FIG. 3], but does not disclose that the longitudinal lip is configured to abut a longitudinal edge of the guide rail.
Nonetheless, Meichtry discloses an outer member including a longitudinal lip (at 1273a) configured to abut a longitudinal edge (1216b) of the guide rail [FIG. 12]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the outer member of Paulson to include a portion contacting the guide rail, as taught by Meichtry, in order to reinforce the guide rail against wind or other forces applied to the door.
Regarding claim 7, Paulson discloses that a position of the outer member (22) relative to the guide rail (28) can be adjusted before attachment of the outer member to the base member [FIGS. 3-4a].
Regarding claim 8, Paulson discloses that the outer member further includes a first flange portion (60) extending from the cap portion, and wherein the base member includes a second flange portion (26) configured to be fixedly attached to the first flange portion [FIG. 3].
Regarding claim 9, Paulson discloses that the first flange portion is configured to extend toward the door jamb, and wherein the second flange portion is configured to extend away from the door jamb [FIG. 3].
Regarding claim 11, Paulson discloses that the recessed pocket portion is configured to fit over at least one of a 2 inch profile guide rail or a 3 inch profile guide rail (column 4, line 63-column 5, line 9).
Regarding claim 12, Paulson discloses that the guide rail is configured to receive the guide member of the overhead door on a first side of the guide rail (inner side of the guide rail 28), and wherein the outer member is configured to be fixedly attached to the doorjamb on a second side of the guide rail, opposite to the first side (as shown in Figure 3, the outer member is attached to the door jamb on an outer side of the guide rail 28).
Regarding claim 13, Paulson discloses an overhead door assembly [FIG. 1] comprising: an overhead door (20), the overhead door having a plurality of guide members (56) extending from a side portion thereof [FIGS. 2, 3]; a door track [FIG. 1] configured to be attached to a doorjamb (14), the door 
Nonetheless, Meichtry discloses a track guard (1271a) comprising an outer member (outer portion of the track guard 1271a that receives the guide rail) including a recessed pocket portion (interior pocket portion of the outer member that surrounds the guide rail including edge region 1273a) configured to receive therein and contact a guide rail (the guide rail is defined by walls 1216a, 1216b, 1217a, 1217b, and 1219), wherein the recessed pocket portion is the only portion of the track guard configured to contact the guide rail [FIG. 12] (see annotated drawing above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer member of Paulson to include the contact between the recessed pocket portion and the guide rail taught by Meichtry, in order to provide reinforcement for the guide rail itself during operation, so as to strengthen the assembly against wind forces or other forces applied to the rail through the door.
Regarding claim 14, Paulson discloses that the track guard is an elongate member configured to cover a substantial portion of the guide rail [FIG. 3] to protect the guide rail from impact damage (the placement of the track guard 10, shown in Figure 3, and the sturdy/rigid material composition disclosed in column 6, lines 15-22 provides protection from impact damage).
Regarding claim 15, Paulson discloses that the curved guide portion (66) is configured to movably retain the guide members therein [FIG. 3].
Regarding claim 16, Paulson discloses that the curved guide portion (66) is configured to movably retain the guide members therein [FIG. 3], wherein the track guard includes the cap portion and a base portion (12), and that the base portion is configured to be attached to the door jamb adjacent to 
Nonetheless, Meichtry discloses a track guard (1271a) that is a one-piece member having a cap portion (1375a) and a base portion (base of the track guard attached to the jamb member 1202) [FIGS. 12, 13].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track guard of Paulson to be a one-piece member, as taught by Meichtry, in order to increase the rigidity and durability of the track guard, and to prevent shifting of parts of the track guard during operation.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson (U.S. Patent No. 7,784,520) in view of Meichtry (U.S. Patent Application Publication No. 2008/0044454), as applied to claim 8 above, and further in view of Mullet (U.S. Patent No. 6,463,988).
Regarding claim 10, Paulson, as modified above, discloses that at least one of the first flange portion and the second flange portion includes a plurality of fastener holes (holes formed at the fasteners shown in at least Figures 2 and 3), wherein the first flange portion is configured to be attached to the second flange portion with a plurality of fasteners (fasteners shown in at least Figures 2 and 3) that extend through the fastener holes [FIG. 3], and wherein a position of the outer member can be adjusted relative to the guide rail before attachment of the second flange portion to the first flange portion [FIGS. 3-4a], but does not disclose that the fastener holes are elongated to allow for the adjustment of the outer member position.
Nonetheless, Mullet discloses a track guard (280) including elongated fastener holes (the elongated fastener holes are shown as being positioned in a flange of the track guard 280 in at least Figure 8) that enable a position of an outer member of the track guard to be adjusted relative to the guide rail [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the track guard of Paulson, as modified above, to include elongated fastener holes enabling adjustment, as taught by Mullet, in order to allow for easier installation and to accommodate variations in track sizes or positions in different garage door assemblies.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (U.S. Patent No. 7,784,520) in view of Meichtry (U.S. Patent Application Publication No. 2008/0044454), as applied to claim 13 above, and further in view of Action Industries (Action Industries; Door Safety Kit Installation Manual; NPL document cited by Applicant), hereinafter referred to as Action Industries. Note: A copy of the Action Industries NPL document was provided by the Applicant on 5/14/19. 
Regarding claim 17, Paulson, as modified above, discloses the overhead door assembly and an outwardly facing surface of the cap portion, but does not disclose a lighting element or a reflective element attached to the outwardly facing surface.
Nonetheless, Action Industries discloses an overhead door assembly including a lighting element (LED strip; page 6) attached to an outwardly facing surface of a track component (Standard LED Retainer or 90° Retainer; pages 6, 8, and 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap portion of Paulson, as modified above, to include the lighting element taught by Action industries, in order to provide means for more clearly indicating a door status to a user, so as to prevent damage to the door or vehicle or injury to the user.
Regarding claims 18-20, Paulson discloses an apparatus for use with an overhead door track [FIG. 1] mounted to a doorjamb (14), the overhead door track having a guide rail (28) configured to receive a guide member (56) of an overhead door (20), the apparatus comprising: an outer member (22) configured to be fixedly attached (via 26) to the door jamb adjacent to the door track, the outer member having a cap portion (62) with a recessed pocket portion (interior section of the cap portion 62) configured to receive therein a curved guide portion (66) of the guide rail [FIG. 3], wherein the curved guide portion of the guide rail is positioned at least partially between the outer member and the door jamb [FIG. 3], wherein the outer member includes an outwardly facing surface thereof (outer face of the outer member 22). Paulson does not disclose that the recessed pocket portion contacts the curved guide portion of the guide rail, or that the outer member includes an attachment feature.
Nonetheless, Action Industries discloses an apparatus for use with an overhead door track including an outer member (Standard or 90° LED Retainer) having an attachment feature (channels 
Nonetheless, Meichtry discloses an overhead door track apparatus (1271a) comprising an outer member (outer portion of the track guard 1271a that receives the guide rail) including a recessed pocket portion (interior pocket portion of the outer member that surrounds the guide rail including edge region 1273a) configured to receive therein and contact a guide portion of a guide rail (the guide rail is defined by walls 1216a, 1216b, 1217a, 1217b, and 1219), wherein the guide portion abuts the recessed pocket portion [FIG. 12] (see annotated drawing above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer member of Paulson to include the contact between the recessed pocket portion and the guide rail taught by Meichtry, in order to provide reinforcement for the guide rail itself during operation, so as to strengthen the assembly against wind forces or other forces applied to the rail through the door. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer member of Paulson to include the attachment feature and lighting element taught by Action industries, in order to provide means for more clearly indicating a door status to a user, so as to prevent damage to the door or vehicle or injury to the user.

Response to Arguments
Applicant’s arguments, filed 5/24/21, with respect to the rejection(s) of claim(s) 1, 2, and 4-20 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Meichtry). It is noted that the amendments to the claims necessitated the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619